Opinion by
Mr. Justice Williams,
The right to the decree asked for in this case depends on a question of ecclesiastical identity. The question is, which of the parties and organizations represented by them is the church and society known as the “ United Brethren in Christ.” The society was a unit prior to 1889. It had a system of polity and a creed, which were accepted throughout the whole church. They had taken form gradually, with the growth of the church, from a small beginning a hundred years or more ago, until they were reduced to form by the general conference. This was done, so far as the confession of faith is concerned, in 1815. The constitution was formulated and adopted in 1841. The confession of faith remained without any considerable change for three quarters of a century. The constitution had been recognized and accepted as the fundamental law of the society for a half century. The system of polity provided for the grouping of individuals into local congregations or churches. An indefinite number of churches were grouped to form a circuit. Circuits were united to make a district, and these, held together by the denominational bond, made up the church. The ecclesiastical power of the society was distributed through a succession of courts or tribunals. The church officers exercised this power in the individual congregation. In the circuit it was exercised by the quarterly conference; in the district, by the annual conference; and for the whole society the general quadrennial conference was the supreme legislative and judicial body. Its confession of faith was brief, and in its outlines was what- may be described as Christological. Under these simple fundamental rules of polity and articles of faith, the society had grown until,'in 1889, its membership numbered over two hundred thousand, distributed over many states. It had become one of the influential protestant organizations, and was the owner of much valuable church property. The local church at Greencastle was organized and officered prior to 1889 under the authority of this united and prosperous society, and was in full connection with it. The officers of this local church are the plaintiffs in this case, and they insist that, since 1889, as truly as before, they have the right to the possession of the house of worship and the lands appurtenant, belonging to the church at Greencastle.
*139Looking at the position of the defendants, we find that on the church records as far back as 1865 there is evidence to show a growing difference of opinion in regard to three points of polity. These were the admission of lay representation, the ratio of representation and the attitude of the church towards secret societies.
The constitution of 1841, art. 2, sec. 7, contained this provision: “ There shall be no connection with secret combinations.” This declaration was indefinite. It was susceptible of an interpretation so broad as to prohibit membership in the various social, charitable and mutual aid societies that have grown so rapidly in number and in favor in recent years. It might with equal, if not better, reason be construed as having reference to unlawful secret combinations, and not intended to interfere with lawful organizations whose advantages were restricted to their own membership.
The attitude of those who held to the first of these positions was regarded by many as imposing an unnecessarily hard restriction upon the freedom of action of the individual members of the church. The sentiment in favor of increased liberality towards the laity, in admitting them to participate in the government of the society, and removing unnecessary restrictions upon their individual action, grew steadily. Finally, in 1885, it had become so strong that a decided majority of the members of the general conference took action upon the subject. In a carefully worded resolution they expressed their belief that both the creed and constitution could be improved in clearness and fullness of statement, and by this means brought more thoroughly into harmony with the views and wishes of the church. This was a mild form of revision, and the conference entered very deliberately upon it. The first thing done was to raise a committee of thirteen members- to consider the subject and report. After considerable deliberation eleven members of the committee united in a report setting forth: “ It is the sense and belief of your committee that the constitution as it now stands is not in harmony with the present wishes of our people, as has been indicated in discussion, petitions and elections, during the past year;” and recommending that a commission, to consist of twenty-seven members, including all the bishops of the church, should be appointed to “ consider our present confession *140of faith and constitution, and prepare such a form of belief, and such amended fundamental rules for the government of this church in the future as will be best adapted, in their judgment, to secure its growth and efficiency in the work of evangelizing the world.”
This commission was made up so as to distribute its members among the several districts composing the society, and was subjected to the following lines of limitation, viz.: “ to preserve unchanged in substance the present confession of faith so far as it is clear .... to retain the present itinerant plan .... to keep sacred the general usages and distinctive principles of the church on all great moral reforms.” When the commission should complete its work of revision along these narrow and conservative lines, it was instructed to submit it to the membership of the society for approval or disapproval, in such manner as to secure general attention to it, and place it in the power of every member who would do so, to express his or her opinion. This action was in no sense revolutionary. It did not propose to cut loose from any distinctive theological doctrine, or from the general system of polity theretofore held b_y the society. The commission entered upon its work and revised both the confession of faith and the constitution, with a view to greater clearness and fullness of statement upon certain doctrines ; and greater liberality toward the membership in their individual action upon the subject of secret societies. Both documents were put in a more connected and logical form, and were relieved from the indefiniteness and ambiguity of expression out of which the differences of interpretation had arisen.
The revised documents were then submitted to the society for an expression for or against their adoption, in lieu of the constitution and confession then in use. Nearly three years were given for discussion and examination. At the end of this time a vote was taken throughout the society. The returns showed a very large majority of the votes to be in favor of the substitution of the revised forms for the old. At the general conference of 1889 the commission reported its work, the submission of it to the society, the votes given for and against its adoption, and submitted the whole to the consideration of that body. In this report twenty-five of its members concurred. One bishop and one other person dissented and submitted a minority report.
*141The general conference then referred the majority report to a special committee charged to examine and report whether the commission had followed the instructions given to it, kept within the prescribed limits, and submitted its plan of revision to the society in a proper manner. All but two of this committee joined in a report affirming that the commission had acted with fidelity, had observed the limitations imposed upon their action, and had submitted their work to the membership by whom it had been approved. They therefore recommended that the bishops should issue a proclamation announcing the adoption of the revised documents, and declaring them to be the confession of faith, and the constitution of the Church of the United Brethren in Christ. This report was adopted by the very decisive vote of 110 yeas to 20 nays. The proclamation was accordingly made and the revised forms became thereupon, and thereafter, the accepted and binding law of the church.
Ififteen of the twenty who voted nay, Milton Wright, a bishop, being of the number, withdrew from the general conference at this stage of the proceedings, and organized another general conference at another place in the same city, and assumed lo be the true general conference of the whole church, and to have the rightful authority to manage and control all the property, business, and work of the church. The original body, containing one hundred and fifteen members, kept on in its work. The new body with fifteen members entered upon a rival system of regulation and control. The local congregation at Greencastle divided over the same subject. The majority adhered to the original or majority conference. A minority followed the minority in the conference, organized a new body, and took possession of the house of worship and property belonging to the local church, and excluded the majority therefrom. The officers of this new congregation at Greencastle are the defendants. The subject of the litigation is the house of worship and other property of the church at that place. The question raised is which of these parties is, or represents, the Church of the United Brethren at Greencastle ? for to that one possession of this property should be awarded. It appears that the real estate in question was conveyed to trustees for the use of “ The United Brethren in Christ,” in Greencastle, as early *142as 1828, by one John Dome. A church of the United Brethren was organized prior to, or during that year, which was the beneficiary intended by the donor. It has had a continuous existence since. It was the only organized society of that name in Greencastle until the withdrawal of the fifteen members of the general conference in 1889, followed by the organization of a new conference, and the division of the church; The plaintiffs and their predecessors have been in continuous possession for more than sixty years. The prima facies of the situation is with them, and it is incumbent on those who claim a right to dispossess them and hold the possession against them to show affirmatively how and when their title accrued, and that it is a good and valid title.
The learned counsel for the defendants fully and clearly understood the requirement^ of his position, and put the reasons on which he rested his contention into seven propositions. The first of these asserts' the validity of the constitution of 1841. The fourth asserts the “ absolute unchangeability ” of the fundamental law of the church, at least as to the confession of faith, under that constitution. The second, third and fifth deny the regularity and legality of the action of the conferences of 1885 and 1889. The sixth affirms that the revision made in 1889 was so radical as to be subversive, and to destroj'the identity of the church. The seventh insists that the courts have jurisdiction to inquire into and determine these questions in order to settle the title to the real estate now in controversy.
It will appear from what we have already said that we assent to the first proposition. Acquiescence and use for fifty years settled that point. We are prepared to assent to the seventh proposition. It is the" duty of the courts to settle the question of the right to the real estate conveyed by John Dome in trust for the Church of United Brethren in Greencastle.
The sixth proposition raises a question of fact. It asserts that the revision made a complete theological departure from the creed of the church as it stood before 1889. The master has found that this is not so, and, on the other hand, that the theology of the creed of 1815 and that of the revision are the same in every essential particular, differing only in clearness of expression and completeness of statement. The learned judge of the court below in an excellent opinion has concurred in, *143and vindicated fully, this conclusion of the master. This question is therefore disposed of, unless clear error in the findings is pointed out. W e have attentively considered the suggestions made to us on this subject by the appellant; we have examined the old and the revised confessions; we have road the testimony of the distinguished theological experts who were called to testify as to the alleged doctrinal differences, and we are satisfied that the master and the court were right in denying the sixth proposition. There has been no substantial departure from the ancient beliefs of the church. The revision is simply a clear and ample statement of the great doctrines that are to be found in the creed of 1815, or that logically result from them. The “ general usages and distinctive principles of the church” are preserved. Identity in both polity and creed are undisturbed. We feel the more satisfaction with this conclusion, since it is in harmony with that reached by the court of last resort in matters of faith and discipline, within the church itself, viz.: the general conference; and with the conclusion reached by a clear majority of the entire membership. If the question was one of doctrine alone, we should feel inclined to treat the decision of the general conference as final, in accordance with the rule laid down in several eases, among which are App v. The Lutheran Congregation, 6 Pa. 201; German Reformed Church v. Seibert, 3 Pa. 282; McGinnis v. Watson et al., 41 Pa. 9.
Two of the questions raised by the defendants’ propositions remain to be briefly considered: (1) Was the confession of faith absolutely unchangeable under the constitution of 1841 ? (2) If not, was the change made in 1889 so made as to have a binding force upon the church ? The appellants’ argument upon the first of these questions rests on sec. 4 of art. 2 of the constitution of 1841. It is as follows : “ Sec. 4. No rule or ordinance shall at any time be passed to change or do away with the confession of faith as it now stands nor to destroy the itinerant plan.” This provision is not to receive a technical interpretation, but is to be construed in the light which the whole instrument throws upon it, and so as to advance the interests of the church and promote its objects. Monongahela Nav. Co. v. Coons, 6 W. & S. 114; Commonwealth v. Clark, 7 W. & S. 127; Commonwealth v. Hartman, 17 Pa. 119; Com*144monwealth v. Maxwell, 27 Pa. 444. The purpose and effect of sec. 4, when so construed, is not to prohibit changes in the confession of faith that are in the interest of clearness of expression, or fullness of statement, of the accepted doctrines of the church, but to prevent changes in the doctrines to which the church was committed. The provision was not intended as an impassable -barrier thrown in the way of improvement of all sorts, but as a protection against the introduction of heretical doctrine, destructive of- the distinctive theological character of the church. It follows that the changes made in 1889 were -not within the prohibition of this section, since they are shown to be changes in statement in the interest of clearness and completeness of declaration of belief in the doctrines actually held by the church, and which are found less fully stated in the confession prepared in 1845.
The contention of the appellant upon this subject fails, therefore, for this reason: The confession of faith was not “ absolutely unchangeable ” in its manner of expressing the doctrines held by the church. It was unchangeable so far as relates to the distinctive doctrines or principles actually embodied in it.
We come finally to inquire whether the proceedings of the conference, and the commission, and the expression of assent and dissent by the society, are substantially in harmony with the provision of the constitution of 1841 that authorized changes on the request of two thirds of the whole society. The exact words of the provision arc : “ There shall be no alteration of the foregoing constitution unless by the request of two thirds of the whole society.” Alterations are not forbidden, but as the constitution is the fundamental law of the whole society, it is proper that it should be changed only by the action or assent of the body affected by it. But there are two requirements to a lawful alteration; the action of the society, and the action of its highest church judicatory. The action of the first must be formulated and declared by the last; which body — the popular one described as the society, or the ecclesiastical body called the general conference — shall originate the alteration, is not prescribed. The proposition may therefore come from either. The bishops and clergy who make up so largely the membership of the conference are, by reason of their constant attention to religious and theological subjects, and the working of the rua*145ebinery of the church, peculiarly qualified to lead the thought of the church on all such subjects. It is not desirable, nor is it necessary, under the provision we are considering, that they should sit with folded hands waiting to be addressed by the society on any subject of denominational or religious importance. They may, and if is clearly their duty to, direct attention to any given subject. They may urge its consideration, and counsel speedy action, but they cannot make the change that is needed. The society must move. The word employed is “ request; ” but how or when, in the course of procedure, the request must be made, is not stated. It may therefore be in any manner that expresses the desire of the society, and at any time before the final act of the conference. The only thing that can be positively affirmed as to its character is that it must express the wish of the society. In the present case action by the conference preceded and followed the expressed wish of the membership. That which preceded suggested the desirability of certain changes and reduced them to form for the examination and action of the society. That which followed, rested on the expressed wish of the society in regard to the- proposed changes, and carried it into effect. The whole society was taken into council by the conference. Its wish was asked and its answer received. The enrolled membership at that time was something over two hundred thousand. Of this number 51,070 signified their desire for the proposed change bjr an affirmative vote. Those voting against the acceptance of the revision were only 8810. Those who preferred another mode of proceeding than that which had been taken, and petitioned the general conference accordingly, were 16,187. The total number of those who expressed themselves upon the subject was 70,567. This was more than one third of the enrolled membership. How many of those who made no response to the request of the conference for an expression of opinion were old and feeble, how many were young and immature, how many' were wholly indifferent to the subject, we have no means for estimating.
It is said that some refrained from voting because of objection to the proposed revision, or the mode of proceeding to ascertain the wish of the society. If so it was an ineffectual kind of opposition. In all elections the non-voting must be *146counted as willing to be bound by the action of the majority of those who vote. Any other rule would lead to interminable trouble and uncertainty: Craig v. The Presbyterian Church, 88 Pa. 42. In elections under the laws of the states or the United States this has never been doubted. In parliamentary bodies the same thing is true, unless the rules of such body require that a quorum of the membership shall participate. In that case it is a majority of the required quorum, not of the whole body, that is necessary to the validity of any proposed action. A majority consists of more than one half of those who vote at a given election, not of those who might have voted, but did not vote; for we have no machinery for ascertaining the number of the latter class, and we should find it still more difficult to determine on what side the}' should be counted. It is true that the voting in this case was not done under the authority of any general law of the church, and that it is not to be treated in all respects as an election. It was in its object and results a mere expression of the individual preference, wish or request, of the voter. If any of the members of the society felt that they had no wisli or request to express on the subject, it was proper for such persons to say so by refraining from any expression in answer to the request of the general conference. But if a positive preference was felt, it was the privilege, if not the duty, of the member entertaining such preference to express it, for the information and guidance of the highest ecclesiastical tribunal in the society. To one looking at this subject from.the standpoint of a disinterested spectator, it would really seem as though courtesy towards the growing body of the denomination, love for the church, and zeal for its prosperity and peace, alike required those who opposed revision to say so squarely on all suitable occasions, with voice and vote. The inference is a natural one that those who did not oppose were either favorable or indifferent to the proposed change.
Our conclusions on the whole ease are as follows: This society had a constitution and a confession of faith prior to 1889, which established both the polity and the creed of the church beyond question “ so far as they were clear ” and complete in expression.
The general conference suggested revision of both docum'mxts.,,-;.» not for the introduction of new or heretical doctrine, but in *147interest of clearness and fullness of declaration of the actual belief of the society; and for the removal of ambiguity and uncertainty from the written documents.
The “ whole society ” was asked in a regular and proper manner, to express its preference or 'wish upon the adoption or rejection of the revision proposed. An ample time for consideration and decision was afforded them, and a suitable system provided for gathering up the result of the wishes and preferences to be expressed.
A very large majority of those who expressed any wish on the subject favored the revision proposed. In conformity with the request or wish of the society, the general conference of 1889, by proclamation made by the bishops of the church, under its direction, declared the fact that, by the concurrent action of the society and the general conference, the revised constitution and confession of faith had been adopted, and were to be accepted as the constitution and creed of the society. This general conference and the churches adhering to it are the Church and Society of the United Brethren in Christ as fully to all intents and purposes as they were prior to 1889.
Those who withdrew from the conference of 1889 and organized another conference, together with those who adhere to them, while they may be in theological belief and religious observances identical with the body from which they withdrew, are ecclesiastically distinct, as a result of their own acts, and they have no title to the property held by the society prior to 1889.
The plaintiffs are therefore entitled to the relief prayed for, and provided by the decree appealed from, and the decree is now affirmed. The appellants to pay the costs of this appeal.